IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 3, 2009
                                     No. 08-10216
                                   Summary Calendar                    Charles R. Fulbruge III
                                     ____________                              Clerk

RAYMOND E. CAVES

                                                   Plaintiff-Appellant

v.

ADEL NAFRAWI, M.D., Robertson Unit; DEBORAH CALDWELL, N.P.,
Robertson Unit; KAREN HORSLEY, L.V.N., Robertson Unit

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:06-CV-143


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Raymond Edwin Caves, Texas inmate # 919337, has moved for leave to
proceed in forma pauperis (IFP) on appeal from the dismissal of his 42 U.S.C.
§ 1983 complaint as frivolous. The district court denied Caves IFP status on
appeal and certified that the appeal was not taken in good faith.
       By moving for leave to proceed IFP, Caves is challenging the district
court’s certification that the appeal is not taken in good faith. Baugh v. Taylor,


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                       No. 08-10216

117 F.3d 197, 202 (5th Cir. 1997). Caves argues that the district court erred in
dismissing his complaint because he can prove that the court was working in
“collusion” with the Texas Department of Criminal Justice and the medical
department and because the district court failed to appoint him an attorney.
Caves, however, fails to address the district court’s findings, following a Spears 1
hearing at which Caves testified, that his claim that he was denied proper
medical treatment was not cognizable because he had not argued that the
appellees demonstrated deliberate indifference to his serious medical needs.
Caves has thus abandoned any challenge to the district court’s denial of IFP on
appeal. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987).
      Accordingly, we deny Caves’s IFP motion, as well as his concurrent motion
for the appointment for counsel on appeal, and we dismiss his appeal as
frivolous. See 5 TH C IR. R. 42.2; Baugh, 117 F.3d at 202 & n.24; Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983). The district court’s dismissal of Caves’s § 1983
complaint as frivolous and our dismissal of this appeal as frivolous both count
as strikes for purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103
F.3d 383, 387-88 (5th Cir. 1996). Caves is warned that, if he accumulates three
strikes pursuant to § 1915(g), he may not proceed IFP in any civil action or
appeal filed while he is incarcerated or detained in any facility unless he “is
under imminent danger of serious physical injury.” § 1915(g).
      APPEAL DISMISSED; MOTIONS DENIED; SANCTION WARNING
ISSUED.




      1
          Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).

                                              2